United States Court of Appeals
                        For the First Circuit


No. 21-1580

    GREEN EARTH ENERGY PHOTOVOLTAIC CORPORATION; CHRISTOPHER
                   SCYOCURKA; PAIGE SCYOCURKA,

              Plaintiffs/Counter-Defendants, Appellants,

                       GREEN EARTH WAMOGO, LLC,

                    Counter-Defendant, Appellant,

                                  v.

                    KEYBANK NATIONAL ASSOCIATION,

               Defendant/Counter-Plaintiff, Appellee,

                         KEYCORP; DOUG BEEBE,

                             Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Mark G. Mastroianni, U.S. District Judge]


                                Before

                     Lynch, Thompson, and Gelpí,
                           Circuit Judges.


     Benjamin H. Duggan, with whom Kathy Jo Cook, Timothy J.
Wilton, and KJC Law Firm, LLC were on brief, for appellants.

     Curtis L. Tuggle, with whom Jessica E. Salisbury-Copper,
Thompson Hine LLP, Donald R. Frederico, Melanie A. Conroy, and
Pierce Atwood LLP were on brief, for appellee.
October 18, 2022
              THOMPSON,     Circuit Judge.            This interlocutory             appeal

introduces us to the rise and fall of the business relationship

between solar energy companies and the bank which funded the

companies' development and expansion in residential and commercial

markets.      After the relationship went south, both sides sued one

another; these cases are ongoing.                Today we consider the solar

energy       companies'    appeal      from     the     district      court's         order

appointing a receiver.1          To cut to the chase, we affirm.

                                  THE BACKSTORY

              Please bear with us as we set out the backstory to this

appeal.       For reasons that will become clear once we reach our

discussion      of   the   arguments     on   appeal,        we    need    to    paint    a

comprehensive        backdrop    even    though       much    of    the     information

ultimately has no bearing on the issue before us.                         The narrative

below draws the information about the events which culminated in

this       litigation     from   the    companies'        allegations           in    their

respective complaints and about the travel of this case from the

docket entries in the district court.                 The details provided do not

signal that we are accepting the parties' factual allegations as

true at this stage of the litigation.




       128 U.S.C. § 1292(a)(2)                specifically         allows       for    this
interlocutory appeal.


                                        - 3 -
                       Building the Relationship

          Green Earth Energy Photovoltaic Corporation ("GEE") is

a Massachusetts-based business founded in 2007 by Christopher and

Paige Scyocurka.     Since 2011, GEE has focused on the solar energy

industry in Massachusetts and Connecticut.           GEE's solar business

model runs the gamut for its commercial and residential property-

owning clients, starting with the design of a solar energy system

for the client's use and continuing through to the maintenance of

the system once it's up and going.

          In   2016,    GEE    started    a   business    relationship   with

KeyBank National Association -- a national bank we'll refer to as

"KeyBank" from now on. At first, KeyBank provided commercial loans

and a line of credit to GEE so GEE could contract with property

owners to lease space on which GEE built and operated the solar

energy systems.      Under this business model, GEE owned the solar

energy systems and received the tax benefits as well as the income

generated from selling the electricity produced by the solar units

back to the property owner.       GEE and KeyBank entered into several

written contracts in May 2017 establishing a "Working Capital Line

of   Credit"   to    govern    their     general   business   relationship,

including contracts with titles such as Master Security Agreement,

Master   Equipment     Lease   Agreement,      Business    Loan   Agreement,

Commercial Security Agreement, Commercial Guaranty, and Promissory




                                   - 4 -
Note.2   At KeyBank's behest, the Scyocurkas also signed personal

guarantees for the line of credit.       The Commercial Security

Agreement included a provision allowing that in the "event of

default" (with several types spelled out) the appointment of a

receiver to "take possession of all or any part of the Collateral,

with the power to protect and preserve the Collateral, [and] to

operate the Collateral preceding foreclosure or sale" would be one

of the available remedies to KeyBank.3   In 2017 and 2018, GEE and

KeyBank developed at least sixteen projects in Massachusetts and

Connecticut under the parameters of these various contracts, each

project with its own loan documents (including a promissory note

and a collateral schedule).

          The business model began to shift in 2017.   Some of the

GEE-KeyBank projects developed under an alternative business model

-- one that GEE says KeyBank initiated via an oral conversation in

January 2017 in which KeyBank proposed it would continue to act as

the lender for the construction of solar energy systems but KeyBank

would then purchase each system upon completion and lease it back




     2 KeyBank initially provided approximately $12.5 million in
commercial loans with a $2.5 million line of credit. By November
2018, GEE's line of credit with KeyBank had doubled.

     3 The Commercial Security Agreement defined the Collateral to
include tangible and intangible property such as equipment,
inventory,   tools,   parts,   fixtures,   security   instruments,
investment accounts, software, data, etc.


                              - 5 -
to GEE, which would operate the system on KeyBank's behalf.4                       GEE

refers to this alternative model as the "sale-leaseback plan."

According to GEE, KeyBank stated it could provide $40 million for

these    projects   and    could   obtain      syndicated    financing       for   an

additional $30-40 million.         The companies, however, did not put

the sale-leaseback plan, business model, or any terms of the oral

agreement in writing.

            Over the next several months, GEE and KeyBank executives

were in touch, giving one another updates.                In April 2018, a new

KeyBank     executive      (Doug      Beebe)     entered      the        GEE-KeyBank

relationship and the companies continued to work together to

further develop and structure the sale-leaseback plan as well as

further the first project under the plan -- a facility on Wamogo

Road in Litchfield, Connecticut.            Meanwhile, Massachusetts was in

the midst of piloting a new solar energy program known as SMART

(Solar    Massachusetts      Renewable      Target),      and      the    companies

developed plans to take advantage of it.

                          Breaking the Relationship

            KeyBank     threw   the    first     wrench     into    the    business

relationship gears in August 2018 when Beebe told the Scyocurkas

that he had cold feet about moving forward with the sale-leaseback




     4 This alternative plan would allow KeyBank, as the owner of
the solar energy system, to reap the then rapidly expanding tax
benefits of solar energy system ownership.


                                      - 6 -
plan for residential projects under Massachusetts' SMART program.

GEE was floored -- believing it had KeyBank's backing, it had

invested millions in preparing to engage in residential SMART

programs.    So it reached out to the KeyBank exec (Scott Frazer)

with whom it had worked from the beginning.       Frazer told GEE he

had some ideas on how to resolve his colleague's concerns.

            In September 2018, when GEE finished the Wamogo project

in Connecticut,    the parties got together to celebrate.         The

celebration included a discussion of three commercial projects

ready to begin which would utilize Massachusetts' SMART program

benefits.    The next month, Massachusetts delayed the rollout of

the SMART program and, to GEE's dismay, KeyBank officially reneged

on all the planned SMART projects -- residential, commercial, and

industrial -- with Beebe announcing to GEE that KeyBank was "not

interested" in funding these projects.

            GEE did not give up; in response to KeyBank's request

for an "additional equity infusion" (presumably into the parties'

business relationship), the Scyocurkas mortgaged their home to

KeyBank for $1.2 million and continued to reach out to other

KeyBank executives, especially after the SMART program eventually

rolled out at the end of November.      In March 2019, the Scyocurkas

met with KeyBank executives, but KeyBank would not reverse its

position.   As a result, GEE has been unable to finish the projects

it had started in reliance on the sale-leaseback plan, KeyBank's


                                - 7 -
promises for substantial financing, and the written financing

agreements with KeyBank.       According to KeyBank, GEE hasn't made a

payment on any of the projects' individual promissory notes since

September 1, 2019 and, as of June 2020, GEE and the Scyocurkas

allegedly owed KeyBank over $9 million.

                    HOW THE PARTIES LANDED HERE, NOW

                          Claims and Counterclaims

              In 2019, GEE and the Scyocurkas (collectively "GEE")

filed     a   complaint   against   KeyBank,   alleging   several   claims

stemming from the alleged oral agreement about the sale-leaseback

plan including breach of contract, breach of the covenant of good

faith and fair dealing, promissory estoppel, misrepresentation

(intentional and negligent), RICO (based on wire fraud), civil

conspiracy, and violation of Mass. Gen. Laws ch. 93A ("Chapter

93A").5       GEE asked the district court to enter a preliminary

injunction ordering KeyBank not to terminate or call in any of the

loans or lines of credit extended to GEE or to the Scyocurkas

individually throughout the pendency of the litigation.               The

district court temporarily granted the relief requested but then,




     5 The defendants initially included KeyCorp (KeyBank's parent
company) and Doug Beebe (VP of Energy Solutions for KeyBank) as
well, but GEE eventually voluntarily dismissed Beebe and the
district court eventually dismissed all claims alleged against
KeyCorp. Also, GEE dropped the conspiracy and RICO claims early
on.


                                    - 8 -
after a hearing in which it determined GEE was unlikely to succeed

on the merits, denied GEE's motion.6

          KeyBank filed a Rule 12(b)(6) motion to dismiss GEE's

entire complaint, to which part of GEE's responses was to twice

move to amend its complaint; first to add factual allegations and

second to add a breach of contract claim and a breach of the

covenant of good faith and fair dealing claim specifically for the

project at the Boys & Girls Club in Springfield, Massachusetts.

The district court allowed GEE to add the claims related to the

Springfield Boys & Girls Club project, granted KeyBank's motion to

dismiss the claims based on the sale-leaseback plan allegations,

and denied as futile GEE's first motion to amend to add factual

allegations about the sale-leaseback plan.     The district court

also ordered GEE to file an amended complaint, which removed the

dismissed claims and fact allegations related thereto and which

did not support the remaining claims.

          GEE filed an amended complaint, detailing the set of

loan contracts for the Springfield Boys & Girls Club project (which

had been agreed to under the original loan business model and not

the sale-leaseback plan), and claiming KeyBank breached these

contracts by refusing to pay the final loan "progress payment."


     6 The district court concluded GEE had not shown that the
parties formed an enforceable contract regarding the sale-
leaseback plan and therefore was not likely to succeed on the
merits of its claims against KeyBank.


                              - 9 -
This amended complaint also continued to include all the original

factual allegations from the original complaint related to the

sale-leaseback plan. KeyBank cried foul, asking the district court

to   strike     the   allegations    not    pertaining    to   the   Springfield

project.       The district court granted KeyBank's motion.7             KeyBank

then       answered   GEE's   amended      complaint    and    alleged   several

counterclaims for breach of contract and foreclosure.

              For its part, KeyBank then initiated a new federal action

against GEE, Green Earth Wamogo, LLC, and the Scyocurkas, alleging

these defendants defaulted on their respective payment obligations

under several loans and lines of credit, seeking to recover for

the alleged breach of several contracts governing the Wamogo

project in Connecticut, and seeking to foreclose on the collateral

security interests identified in these contracts.                     GEE first

responded with a motion to dismiss, arguing that, pursuant to

Federal       Civil   Procedure     Rule    13(a),     KeyBank's     claims   are

compulsory counterclaims that should have been made in response to

GEE's claims in the initial case. The district court saw KeyBank's

claims differently, reasoning that these claims were based on




       GEE also claimed breach of the covenant of good faith and
       7

fair dealing, violation of Chapter 93A, and promissory estoppel
based on the Springfield Boys & Girls Club project.     KeyBank's
motion asked the district court to dismiss the Chapter 93A and
promissory estoppel claims because GEE's motion to amend had not
specifically requested to add these two precise counts.       The
district court granted KeyBank's request on this front too.


                                     - 10 -
contract documents that were distinct from those alleged in GEE's

complaints.   Thereafter, GEE filed an answer and asserted several

counterclaims, including breach of contract, misrepresentation,

and Chapter 93A claims based on the same allegations as in the

other case.   KeyBank moved to dismiss the counterclaims, asserting

they were identical to the claims already dismissed by the district

court in the initial cause of action.    The district court agreed

and dismissed the counterclaims.

          At the parties' request, the district court consolidated

the two cases.8

          And with the backdrop painted, we finally reach the

motion and order at issue in this interlocutory appeal.

                  Receivership Sought and Granted

          Soon after KeyBank filed its complaint, KeyBank filed a

motion for the appointment of a receiver "to take custody and

control of the operation, management, income, property (real,

personal, tangible, intangible) and assets of Green Earth Energy




     8 By our count, the following claims survived the pleading
motion practice and are still pending: GEE's breach of contract
and breach of the covenant of good faith and fair dealing claims
related to the Springfield Boys & Girls Club project; KeyBank's
counterclaims alleging breach of contract of the Master Security
Agreement, Project Loan Promissory Notes, Springfield Boys & Girls
Club loan agreement, Bible Way project loan agreement -- seeking
to foreclose on each -- and the Scyocurkas' personal guaranty
agreements; and KeyBank's claims in the consolidated action (based
on GEE's and Green Earth Wamogo's alleged default on the Working
Capital Line of Credit, Wamogo Lease, and Corporate Guaranties).


                               - 11 -
Photovoltaic    Corporation    [GEE]    and   Green   Earth    Wamogo,    LLC."

KeyBank argued that the contracts governing the Connecticut Wamogo

project authorized the appointment of a receiver if a qualifying

"event of default" occurred and that GEE was indeed in default on

these contracts, owing KeyBank more than $5 million under the

Working Capital documents alone and being in a precarious financial

position overall.      GEE opposed the motion, arguing both that the

appointment of a receiver had not been justified by KeyBank because

the parties are locked in a dispute over which party breached which

contract first and that the scope of receivership powers sought by

KeyBank was too broad.        The district court sided with KeyBank,

concluding that

     the appointment of a receiver [wa]s warranted by
     [KeyBank's] status as a secured creditor; [GEE's]
     ongoing failure to make payments on the Working Capital
     [Line of Credit] and Wamogo lease, especially given the
     absence of allegations that [KeyBank] has breached those
     agreements;   [GEE's]   own   statements   about   their
     precarious financial situation; and [GEE's] prior
     consent, when signing the relevant loan agreements, to
     the appointment of a receiver in the event of a default.

That being said, the district court also expressed "concerns about

certain   provisions    in    [KeyBank's]     proposed    order      appointing

receiver" and ordered the parties to confer about the proposed

order   and   report   back   with   areas    of   agreement   and    areas   of

conflict.     The parties complied; the court held a hearing in June

2021 to further discuss and then ordered the parties to produce a




                                     - 12 -
list of receivers.9   In late July 2021, the court issued a detailed

order naming the Receiver and terms of the receivership.

           GEE filed a notice of appeal to challenge the Order

Appointing Receiver, stating that it is appealing "from the Order

Appointing Receiver entered in [this case] on July 26, 2021 (ECF#

113)."    GEE also sought but was refused a stay order, and the

receivership proceedings have been actively continuing since GEE

initiated this interlocutory appeal.10

                              OUR TAKE

           Ordinarily, we do not have jurisdiction to review a non-

final order.   28 U.S.C. § 1291.   But, as noted earlier, appellate



     9 In June 2021, while the district court was mulling over the
parties' arguments about the scope of the receivership as well as
who would be appointed receiver, GEE filed a motion asking the
district court to issue a final judgment pursuant to Rule 54(b) so
GEE could appeal the court's order dismissing all of its claims
related to the sale-leaseback plan as well as the court's order
granting KeyBank's motion to strike the factual allegations
related to the sale-leaseback plan in the Third Amended Complaint
and GEE's Chapter 93A and promissory estoppel claims related to
the Springfield project from the amended complaint. The district
court denied the request, noting that nine months had passed since
it had issued its order granting KeyBank's motion to dismiss the
claims based on the sale-leaseback plan and concluding that
judicial economy favored resolving the remaining claims without
any additional delay.
     10We note that there is one additional related case which the
district court did stay pending resolution of this appeal. With
the district court's permission, in June 2022 the Receiver filed
suit against various GEE entities, alleging the Scyocurkas
fraudulently   transferred   assets  from   Green   Earth   Energy
Photovoltaic Corporation into a newer corporate entity, Green
Earth Roofing Solutions (owned by Christopher Scyocurka's
daughter, Taylor Scyocurka).


                               - 13 -
jurisdiction to review an interlocutory appeal challenging the

appointment of a receiver is explicitly provided in 28 U.S.C.

§ 1292(a)(2).      This court reviews a district court's appointment

of a receiver for abuse of discretion.11           Consol. Rail Corp. v.

Fore River Ry. Co., 861 F.2d 322, 326 (1st Cir. 1988).

          Despite GEE's stated intention to appeal the appointment

of the Receiver, the question GEE presents in its briefing before

us reflects a different focus:         "Did the trial court err when it

ruled that [GEE] failed to set forth a plausible claim for relief

on the question of the overarching $70-80 million sale-leaseback

lending relationship between the parties?"         GEE's arguments before

us on appeal, boiled down to their essence, go something like this:

KeyBank was not entitled to the appointment of a receiver because

the "pertinent written agreement" says "KeyBank may only seek the

appointment of a receiver upon the occurrence of an 'Event of

Default.'"    GEE then contends that "[t]he question of whether [it]

'defaulted' turns on whether KeyBank breached its contractual

obligations   to    [it]   before   [GEE]    stopped   making   payments   to

KeyBank" because GEE's nonpayment would be excused if KeyBank is

determined to have been the first to breach.             According to GEE,


     11GEE suggests we should apply a de novo standard of review
instead because the district court ordered the appointment of the
receiver after making a "legally and factually improper ruling" to
dismiss most of GEE's claims.     We decline GEE's invitation to
deviate from the well-established standard of review in this
discrete and narrow interlocutory appeal.


                                    - 14 -
because the district court's conclusion that GEE hadn't plausibly

alleged the effective formation of the oral contract for the sale-

leaseback plan was wrong, this court should vacate the order

appointing the Receiver with instructions that the district court

reconsider the motion to dismiss the contract claims.       GEE talks

up the ways the district court erred by dismissing GEE's claims

related to the sale-leaseback plan rather than articulating any

defects in the appointment of the Receiver.12

          Hold   up,    says   KeyBank:   This   court   doesn't   have

jurisdiction to consider any arguments related to the district

court's dismissal of any substantive claims at this juncture.       The

sole question this court may address at this time, states KeyBank,

is whether the district court abused its discretion when it entered

the order appointing the Receiver and there was no abuse of

discretion here.       In reply, GEE contends that the receivership

order is inextricably linked to the dismissal order because KeyBank

would not have sought -- and the district court could not have

ordered -- the appointment of a receiver if GEE's allegations and

claims about the sale-leaseback plan had not been dismissed.




     12 GEE drops no ink whatsoever on whether it disagrees with
any of the terms of the receivership, the scope of the receivership
the district court set forth in the order, or any of the actions
the Receiver has taken since the district court entered the order.
To that end, KeyBank asserts (and we agree) that GEE has waived
any challenge to the actual receivership order because GEE does
not engage with the content of the receivership order at all.


                                 - 15 -
According to GEE, the receivership cannot be affirmed without first

examining whether the district court erred by dismissing some of

GEE's claims.

           While GEE does not phrase its arguments quite this way,

it is clearly hoping that we will exercise pendent appellate

jurisdiction to review the district court's orders striking and

dismissing   GEE's   allegations   and     claims    related     to   the

Massachusetts sale-leaseback plan.       "The burden of establishing

jurisdiction rests with the party who asserts its existence,"

Campbell v. Gen. Dynamics Gov't Sys. Corp., 407 F.3d 546, 551 (1st

Cir. 2005), a burden GEE has not met here.            This court only

exercises pendent jurisdiction when either (1) the "non-appealable

issue is inextricably intertwined with one or more appealable

issues or [(2)] review of a non-appealable issue is essential to

ensure meaningful review of an appealable issue." P.R. Ports Auth.

v. BARGE KATY-B, 427 F.3d 93, 107 (1st Cir. 2005) (first citing

Swint v. Chambers Cnty. Comm'n, 514 U.S. 35, 51 (1995) and then

citing Limone v. Condon, 372 F.3d 39, 51 (1st Cir. 2004)); Whole

Woman's Health v. Jackson, 142 S. Ct. 522, 531 (2021) (reiterating

the test for pendent appellate jurisdiction); United States v.

Bilodeau, 24 F.4th 705, 716 (1st Cir. 2022) (considering whether

the   pendent-appellate-jurisdiction     exception   was   met   in   the

context of an interlocutory appeal in a criminal case).           Issues

that fit "within the[se] narrow confines" and for "which the


                              - 16 -
exercise of pendent appellate jurisdiction is appropriate are

hen's-teeth rare."    P.R. Ports Auth., 427 F.3d at 107.   To be sure,

the orders GEE insists must be reviewed now are indeed related to

the receivership appointment but are neither so intertwined nor

essential to ensure meaningful review of the order appointing the

Receiver.   Here's why:    Simply put, the contracts governing the

projects KeyBank identified in its motion for appointment of a

receiver are separate and distinct from the alleged oral contract

to provide $70-80 million in financing under the sale-leaseback

plan.13   See id.    And contrary to GEE's assertion, the fact that

the parties have engaged in multiple business dealings with one

another does not detract from the parties' practice of carefully

and intentionally structuring separate and enforceable contracts

for each of the solar energy undertakings.14    At this stage of the

litigation between the parties, we lack jurisdiction over GEE's

dismissed claims.




     13GEE is also clearly trying to use this interlocutory appeal
as a back-door entry to get these interlocutory orders on our
bench. We are mindful that GEE sought but was denied a Rule 54(b)
judgment on these orders.
     14To the extent GEE is arguing that an expeditious review and
reversal of its dismissed claims against KeyBank would result in
a set off of any monies it might owe KeyBank, thereby obviating
the need for a receiver, we note that should GEE ultimately be
successful down the road, nothing in the record suggests it would
not have an adequate remedy at law.


                                - 17 -
               Once   we   step   over   GEE's   arguments     related   to   the

dismissal of its claims, we find no other arguments to consider

related to the district court's order appointing the Receiver or

why the district court may have abused its discretion by so

ordering.       As we acknowledged in Consolidated Rail Corp., "courts

have recognized many factors that are relevant for a court to

consider when determining the appropriateness of the appointment

of a receiver," including (but not limited to) "imminent danger

that property will be lost or squandered, the inadequacy of

available legal remedies, . . . and whether the interests of the

plaintiff and others sought to be protected will in fact be well

served    by    the   receivership."       861   F.2d    at   326-27   (internal

citations omitted).        GEE does not argue that none of these factors

are met.15     Moreover, "the appointment will not be disturbed unless

there is a clear abuse of sound judicial discretion."              Id. at 326.

Here, the district court pointed out the undisputed facts that GEE

had stopped making payments on its loans with KeyBank and that GEE

was in a "precarious financial position, . . . endanger[ing]

[KeyBank's] rights as a secured creditor."              GEE makes no arguments




     15In its reply brief, GEE asserts that KeyBank had an adequate
legal remedy available to it -- money damages -- which further
intertwined the parties' claims against one another.        GEE has
waived this argument, however, by raising it for the first time in
its reply brief.    See Mount Vernon Fire Ins. Co. v. VisionAid,
Inc., 875 F.3d 716, 727 (1st Cir. 2017); Small Just. LLC v.
Xcentric Ventures LLC, 873 F.3d 313, 323 n.11 (1st Cir. 2017).


                                     - 18 -
related   directly   to   the   district   court's   stated   reasons   for

appointing the Receiver or to the terms set forth within the

detailed order naming the Receiver and detailing his duties.

           What we do have is the plain language of the Commercial

Security Agreement, signed in May 2017, which provides that if GEE

defaulted by not making a payment when due then the appointment of

a receiver would be one of KeyBank's available remedies.                GEE

acknowledges its agreement that KeyBank may seek the appointment

of a receiver if an "event of default" occurs, but it does not

concede that the contract also defines an event of default to

include when a "[g]rantor fails to make any payment when due under

the [i]ndebtedness."      GEE admits, however, that it stopped making

payments on the various loans from KeyBank, which, under the plain

language quoted above, triggered an "event of default" and entitled

KeyBank to exercise its right to seek the appointment of a receiver

to protect its collateral security interests.         The district court

did not, therefore, abuse its discretion when it granted KeyBank's

motion to appoint a receiver.

                                BOTTOM LINE

           The order appointing the Receiver is affirmed.               Each

party shall bear its own costs.




                                  - 19 -